 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7    LESLIE GUY WILSON,
 8                  Petitioner,
                                                               Case No. C19-871RSL
 9           v.
                                                               ORDER
10    UNITED STATES OF AMERICA,
11                  Respondent.
12

13
            This matter comes before the Court sua sponte. On June 12, 2019, this Court issued an
14
     Order Directing the United States to Answer, Dkt. #4. The Order was mailed to petitioner, but
15
     was returned unopened on June 21, 2019, as petitioner apparently no longer resided at the
16
     address on file with the Court, Dkt. #5. On June 24, 2019, the government filed a response,
17
     Dkt. #6. On July 18, 2019, the Court issued an Order Directing Service on petitioner at the
18
     address that was provided in another case, Dkt. #9. See Wilson v U.S., C19-489RSL. The
19
     Clerk of Court was also directed to enter the change of address in this docket and to serve the
20
     documents at Dkts. #4, #6, #7 and #8 upon petitioner at his new address. The Order however,
21
     did not give a date by which petitioner was to file his reply.
22
            Petitioner shall file his reply, if any, no later than Thursday, October 17, 2019. The
23
     Clerk of Court is directed to note on the Court’s calendar petitioner’s Motion to Vacate, Set
24
     Aside or Correct Sentence for Friday, October 18, 2019.
25

26

     ORDER - 1
 1               DATED this 27th day of September, 2019.
 2

 3

 4
                                          A
 5                                        Robert S. Lasnik
                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER - 2
